Citation Nr: 1760665	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for a service-connected bilateral hearing loss disability for the period prior to January 10, 2016.

2.  Entitlement to an increased rating in excess of 30 percent for a service-connected bilateral hearing loss disability for the period beginning January 11, 2016.


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1962.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a February 2016 statement the Veteran submitted additional audiological tests in support of an earlier effective date.  The Board interprets the statement as a claim for an earlier effective date for service connection for hearing loss disability.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) the Board has no jurisdiction over the issue is REFERRED the issue for adjudication to the AOJ.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  For the prior to January 10, 2016, the Veteran's bilateral hearing loss disability has manifested in no greater than Level VI hearing impairment in the right ear and Level I hearing impairment in the left ear.

2.   For the period beginning on January 11, 2016, the Veteran's bilateral hearing loss disability has manifested in no greater than Level VII hearing impairment in the right ear and Level V hearing impairment in the left ear. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial compensable rating for the period prior to January 10, 2016 for a service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.85, 4.86 (2017).

2.  The criteria for assignment of a disability rating in excess of 30 percent for the period beginning on January 11, 2016 for a service-connected bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.86 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating of Hearing Loss Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.   38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  The assigned evaluations for hearing loss are determined mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  38 C.F.R. § 4.85(e).

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board notes that private audiological examination results were provided, and added to the claim file, for 2010, 2011, 2012, 2014 and 2015.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Some of the private examinations did not contain results for a speech discrimination test.  Among those examinations that did include a speech discrimination test, none of the examiners specified whether or not the Maryland CNC was used.  Therefore, the above private examination results will not be considered herein.

Prior to January 11, 2016

The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the Veteran's bilateral hearing loss examination results for the period prior to January 11, 2016 support the current noncompensable rating for that timeframe.  See 38 C.F.R. §§ 4.1, 4.2; see Fenderson, 12 Vet. App. at 126.  

On the VA audiological evaluation in April 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
75
90
LEFT
50
50
45
45
55

Average puretone threshold were 70 in the right ear and 49 in the left ear.  Speech recognition was 80 percent in the right ear and 96 percent in the left ear.  

Applying the foregoing evidence to the rating criteria for hearing impairment results in a Level IV designation in the right ear and Level VI in the left ear under Table VI.  38 C.F.R. § 4.85(b).  Together, a Level IV and Level I designation results in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

The Board also considered whether the Veteran's bilateral hearing loss disability fell into one of the exceptional patterns.  In this case, the Veteran's sensorineural hearing loss shows an exceptional pattern of hearing loss in the right ear as contemplated under 38 C.F.R. § 4.86(a).  Specifically, puretone thresholds are 55 decibels or more at each of the four specified frequencies for the right ear, but not the left ear.  The Veteran's right ear manifested an average puretone threshold of 70, resulting in a Level VI designation under Table VIA.  See 38 C.F.R. § 4.86(a).  Together, a Level VI and Level I designation results in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.

Hence, there is no basis for a compensable rating based on the application of either the standard method or the alternative method for exceptional patterns of hearing impairment.

Since January 11, 2016 

On the audiological evaluation on January 11, 2016, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
85
105
LEFT
65
60
55
60
75

Average puretone thresholds were 80 on the right ear and 63 on the left ear.  Speech recognition was 70 percent in the right ear and of 98 percent in the left ear.

Applying the foregoing evidence to the rating criteria for hearing impairment results in a Level VI designation in the right ear and Level II in the left ear under Table VI.  38 C.F.R. § 4.85(b).  Together, a Level VI and Level II designation results in a 10 percent rating under 38 C.F.R. § 4.85, Table VII.  

The Board also considered whether the Veteran's bilateral hearing loss disability shows an exceptional pattern of hearing loss.  In this case, the Veteran's sensorineural hearing loss shows an exceptional pattern of hearing loss bilaterally as contemplated under 38 C.F.R. § 4.86(a).  Specifically, puretone thresholds are 55 decibels or more at each of the four specified frequencies for both the right ear and the left ear.  The Veteran's right ear manifested an average puretone threshold of 80, resulting in a Level VII designation under Table VIA.  See 38 C.F.R. § 4.86(a).  The Veteran's left ear manifested an average puretone threshold of 63, resulting in a Level V designation under Table VIA.  Together, a Level VII and Level V designation results in a 30 percent rating under 38 C.F.R. § 4.85, Table VII.

Giving effect to the higher of the two ratings of 10 percent under the standard method and 30 percent under the alternative method for exceptional patterns of hearing impairment, the Veteran was assigned a 30 percent rating by the RO for the period beginning on January 11, 2016.  See 38 C.F.R. § 4.7.  Based on the most favorable interpretation of the hearing examination results for this timeframe, there is no evidence to support a disability rating in excess of 30 percent.
 
Additional Considerations

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs, Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Martinak, 21 Vet. App. at 456. 

At both of the 2012 and 2016 VA examinations, the examiners took into account the Martinak criteria.  The Veteran reported difficulty hearing conversation, especially in background noise, at his 2012 examination.  Both of the 2012 and 2016 examiners concluded that the Veteran's hearing loss did not impact ordinary conditions of daily life, including his ability to work.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.   

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2) (2017).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The record shows the Veteran has been wearing a hearing aid for his hearing loss; however, this is not a factor in the evaluation of hearing impairment.  38 C.F.R. § 4.85.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  The Veteran's hearing difficulties are, however, contemplated by the Rating Schedule.  Notably, 38 C.F.R. § 4.85 contemplates any functional loss due to hearing impairment. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bilateral hearing loss disability, the evidence only shows one distinct period of time during the appeal period, namely beginning on January 11, 2016, when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a compensable evaluation was warranted.   See Fenderson, supra; Hart, supra.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim 
for an initial compensable rating for the period prior to January 11, 2016 or a rating greater than 30 percent for the period beginning on January 11, 2016 for his service-connected bilateral hearing loss disability, the doctrine is not for application.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

An initial compensable rating for the period prior to January 11, 2016 for service-connected bilateral hearing loss disability is denied.

A rating in excess of 30 percent for the period beginning January 11, 2016 for the service-connected bilateral hearing loss disability is denied.



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


